EXHIBIT 10.5

AHCA CONTRACT NO. FA971
AMENDMENT NO. 4


THIS CONTRACT, entered into between the State of Florida, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA,
INC., D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the
"Vendor," or “Health Plan,” is hereby amended as follows:
1.
Effective August 1, 2013, Attachment I, Scope of Services, Capitated Health
Plans, Exhibit 1, Maximum Enrollment Levels, Effective Date 09/01/12 – 08/31/15,
Exhibit 1-A, Maximum Enrollment Levels, and Exhibit 1-B, Maximum Enrollment
Levels, Effective Date 09/01/12 – 08/31/15, are hereby deleted in their entirety
and replaced with Exhibit 1, Maximum Enrollment Levels, Effective Date
08/01/2013 – 08/31/2015, attached hereto and made part of this Contract. All
references in this Contract to Exhibit 1, Maximum Enrollment Levels, Effective
Date 09/01/12 – 08/31/15, Exhibit 1-A, Maximum Enrollment Levels, and Exhibit
1-B, Maximum Enrollment Levels, Effective Date 09/01/12 – 08/31/15, shall
hereinafter refer to Exhibit 1, Maximum Enrollment Levels, Effective Date
08/01/2013 – 08/31/2015.

Unless otherwise stated, this Amendment shall be effective upon execution by
both Parties.
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in this Contract.
This Amendment and all its attachments are hereby made part of this Contract.
This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
IN WITNESS WHEREOF, the Parties hereto have caused this six (6) page Amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.
WELLCARE OF FLORIDA, INC., D/B/A
 
STATE OF FLORIDA, AGENCY FOR
 
STAYWELL HEALTH PLAN OF FLORIDA
 
HEALTH CARE ADMINISTRATION
 
 
 
 
 
SIGNED
 
SIGNED
 
BY: /s/ David McNichols
 
BY: /s/ Elizabeth Dudek
 
 
 
 
 
NAME: David McNichols
 
NAME: Elizabeth Dudek
 
 
 
 
 
TITLE: President, FL and HI Division
 
TITLE: Secretary
 
 
 
 
 
DATE: August 23, 2013
 
DATE: 8/26/13
 



List of Attachments/Exhibits included as part of this Amendment:
Specify
Letter/
 
 
 
Type
Number
Description
 
 
Attachment I
Exhibit I
Maximum Enrollment Levels, Effective Date
 
 
 
 
08/01/2013 - 08/31/2015 (5 Pages)
 
 


AHCA Contract No. FA971, Amendment No. 4, Page 1 of 1

--------------------------------------------------------------------------------

Medicaid Non-Reform HMO Contract
WellCare of Florida, Inc. d/b/a
Staywell Health Plan of Florida

ATTACHMENT I
EXHIBIT 1
MAXIMUM ENROLLMENT LEVELS
EFFECTIVE DATE 08/01/2013 – 08/31/2015


Maximum enrollment levels and Health Plan provider numbers associated with the
counties and populations served as denoted below. Attachment I, Scope of
Services, Exhibit 2-NR and Exhibit 2-R provide the capitation rate tables
respective to the areas of operation listed below.


A.
Non-Reform



See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area1 Counties: Okaloosa, Walton
    
Effective Date: 01/01/2013
County
Enrollment Level
Provider Number
Okaloosa
12,400
15016943
Walton
3,700
15016944





See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 2 Counties: Franklin, Taylor, Gulf, Holmes, Jackson, Washington
    
Effective Date: 11/01/2012
County
Enrollment Level
Provider Number
Franklin
1,000
15016926
Taylor
2,500
15016935
Effective Date: 01/01/2013
Gulf
1,300
15016939
Holmes
2,800
15016940
Jackson
5,500
15016941
Washington
2,800
15016945



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FA971, Attachment I, Exhibit 1, Page 1 of 5



--------------------------------------------------------------------------------

Medicaid Non-Reform HMO Contract
WellCare of Florida, Inc. d/b/a
Staywell Health Plan of Florida



See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 3 Counties:
Hernando, Sumter, Columbia, Bradford, Dixie, Gilchrist, Hamilton, Lafayette,
Levy, Suwannee, Union, Alachua

    
Effective Dates: 09/01/2012
County
Enrollment Level
Provider Number
Hernando
15,000
15016901
Sumter
4,500
15016916
Columbia
8,200
15016922
Effective Dates: 11/01/2012
Bradford
3,000
15016924
Dixie
1,900
15016925
Gilchrist
1,600
15016927
Hamilton
1,900
15016929
Lafayette
600
15016931
Levy
4,900
15016932
Suwannee
5,300
15016934
Union
1,400
15016936
Effective Dates: 01/01/2013
Alachua
19,100
15016937





See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 4 Counties: St. Johns, Flagler
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
St. Johns
8,300
15016920
Flagler
7,400
15016923



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA971, Attachment I, Exhibit 1, Page 2 of 5



--------------------------------------------------------------------------------

Medicaid Non-Reform HMO Contract
WellCare of Florida, Inc. d/b/a
Staywell Health Plan of Florida



See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 5 Counties: Pasco, Pinellas
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
Pasco
7,000
15016903
Pinellas
15,000
15016904





See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 6 Counties: Hillsborough, Manatee, Polk, Hardee
    
Effective Date: 09/01/12
County
Enrollment Level
Provider Number
Hillsborough
28,000
15016902
Manatee
12,000
15016912
Polk
25,000
15016905
Hardee
4,100
15016921





See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 7 Counties: Orange, Seminole, Osceola, Brevard
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
Orange
75,000
15016906
Seminole
10,000
15016908
Osceola
30,000
15016907
Brevard
30,000
15016913



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA971, Attachment I, Exhibit 1, Page 3 of 5



--------------------------------------------------------------------------------

Medicaid Non-Reform HMO Contract
WellCare of Florida, Inc. d/b/a
Staywell Health Plan of Florida

See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 8 Counties: DeSoto, Lee, Sarasota, Charlotte, Glades, Hendry, Collier
    
Effective Dates: 09/01/2012
County
Enrollment Level
Provider Number
DeSoto
4,100
15016919
Lee
15,000
15016911
Sarasota
6,000
15016914
Charlotte
27,000
15016917
Effective Dates: 11/01/2012
Glades
500
15016928
Hendry
6,000
15016930
Effective Dates: 01/01/2013
Collier
22,800
15016938



See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 9 Counties: Palm Beach, St. Lucie, Indian River, Okeechobee
    
Effective Dates: 09/01/2012
County
Enrollment Level
Provider Number
Palm Beach
15,000
15016910
St. Lucie
4,500
15016915
Indian River
10,500
15016918
Effective Dates: 11/01/2012
Okeechobee
5,000
15016933

        


See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 10 County: Broward
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
Broward
25,000
15016900








AHCA Contract No. FA971, Attachment I, Exhibit 1, Page 4 of 5



--------------------------------------------------------------------------------

Medicaid Non-Reform HMO Contract
WellCare of Florida, Inc. d/b/a
Staywell Health Plan of Florida

See Exhibit 2-NR Table 2, General Capitation Rates, Mental Health Rates


Area 11 County: Miami-Dade, Monroe
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
Miami-Dade
25,000
15016909
Effective Date: 01/01/2013
Monroe
3,600
15016942



B. Reform


See Exhibit 2-R (Baker, Clay, Duval, Nassau)


Agency Area 4
    
Effective Date: 01/01/2013
County
Enrollment Level
Provider Number
Baker
5,000
7293703
Clay
5,000
7293704
Duval
20,000
7293701
Nassau
5,000
7293702





See Exhibit 2-R (Broward)


Agency Area 10
    
Effective Date: 01/01/2013
County
Enrollment Level
Provider Number
Broward
10,000
7293700



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FA971, Attachment I, Exhibit 1, Page 5 of 5

